 Case 2:20-cv-00070-KK Document 19 Filed 08/25/20 Page 1 of 1 Page ID #:786




 1
 2                                                           JS -6
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   HERMAN G.,                                 Case No. CV 20-70-KK
11                            Plaintiff,
12                       v.                     JUDGMENT
13   ANDREW SAUL, Commissioner of
     Social Security,
14
                              Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: August 25, 2020
22                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
23
24
25
26
27
28
